Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 1 of 66
*NO COPY OF THIS TRANSCRIPT MAY BE MADE PRIOR TO FEBRUARY 7, 2019


                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE



 * * * * * * * * * * * * * * * * * *
                                   *
 UNITED STATES OF AMERICA          *
                                   *              1:17-cr-157-PB
             v.                    *              June 11, 2018
                                   *              8:56 a.m.
 KURT CARPENTINO                   *
                                   *
 * * * * * * * * * * * * * * * * * *


                  TRANSCRIPT OF JURY TRIAL DAY 4
              BEFORE THE HONORABLE PAUL J. BARBADORO


 Appearances:



 For the Government:              Georgiana L. Konesky, AUSA
                                  Seth R. Aframe, AUSA
                                  United States Attorney's Office




 For the Defendant:               Dorothy E. Graham, Esq.
                                  Jonathan R. Saxe, Esq.
                                  Federal Defender's Office




 Court Reporter:                  Liza W. Dubois, RMR, CRR
                                  Official Court Reporter
                                  United States District Court
                                  55 Pleasant Street
                                  Concord, New Hampshire 03301
                                  (603)225-1442
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 2 of 66

                                                                             2

 1                                    I N D E X

 2

 3
      CLOSING ARGUMENTS:                                              PAGE
 4

 5    By Ms. Konesky                                                    13

 6    By Ms. Graham                                                     28

 7    By Mr. Aframe (Rebuttal)                                          35

 8

 9    JURY INSTRUCTIONS                                                 39

10
      VERDICT                                                           61
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 3 of 66

                                                                                 3

 1                           P R O C E E D I N G S

 2                 THE CLERK:      Court is in session and has for

 3    consideration a jury trial in United States of America

 4    vs. Kurt Carpentino, criminal case number

 5    17-cr-157-1-PB.

 6                 THE COURT:      The defendant isn't present.           He's

 7    being brought in.        It's five minutes to 9:00, four

 8    minutes to 9:00.        I don't want to delay the jury.         I'm

 9    going to talk to you about a jury instruction question

10    you submitted to me.         I don't believe the defendant has

11    the right to be present for that, but I will rehearse

12    exactly what happened as soon as we get him in here.

13    Okay?

14                 MR. SAXE:      That's fine, your Honor.

15                 THE COURT:      Okay.    So help me understand the

16    problem that you are seeking to address with your first

17    of your two proposed changes.            I agree to give the

18    second, I'm including that in the draft.

19                 MR. SAXE:      Okay.    I just think that ours is a

20    little less likely to confuse the jury.               That's all.

21    Because --

22                 THE COURT:      I know, but I want you to tell

23    me, I'm confused that the jury might do X if you give

24    your instruction and my instruction will help address X

25    problem.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 4 of 66

                                                                               4

 1                 MR. SAXE:      Okay.    I think if you say that --

 2                 THE COURT:      I don't know.       Am I being clear?

 3                 MR. SAXE:      Yes.

 4                 THE COURT:      When there's something wrong with

 5    my instruction, in your view, and your view is it's more

 6    confusing than yours and I'm simply asking you,

 7    confusing about what.

 8                 MR. SAXE:      I understand.

 9                 THE COURT:      Okay.

10                 MR. SAXE:      Okay.    And I don't think that the

11    proposed instruction is illegal or it isn't to the point

12    that it's legally wrong, I just think ours is clearer.

13    So --

14                 THE COURT:      I understand.       I'm trying to get

15    at -- let me try one last time.             Okay?

16                 I am trying to accommodate whatever your

17    concern is.      I have a problem with your proposed

18    instruction that I will explain to you, but I don't

19    understand the problem that your proposed instruction is

20    trying to address.         I have a guess about it.             If you

21    want, I'll speak to you about it and you can tell me

22    whether it's right.

23                 I think you're picking up on something that

24    the prosecutor said as we were going out the door on

25    Friday after having had our charge conference where the
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 5 of 66

                                                                          5

 1    prosecutor said, speculate about this, suppose -- should

 2    the jury be instructed that all that is necessary is

 3    that the person be charged with an offense, not that he,

 4    in fact, committed the offense.             And your fear is that

 5    the jury might construe my instruction as permitting

 6    them to find the defendant guilty under, say, the

 7    following extreme fact pattern.

 8                 Suppose the defendant and Ms. Harvey decided,

 9    let's fool your mom and the police into thinking that

10    you and I have a sexual relationship when we don't; I'm

11    going to take you across state lines, you're going to

12    then go to the Vermont police and say that Mr. -- what's

13    your client's name --

14                 MR. SAXE:      Carpentino.

15                 THE COURT:      -- Carpentino had -- just had sex

16    with me; we'll then recant that after the charge is

17    brought.

18                 Under the prosecutor's crazy theory of the

19    case, that would be a crime that would be prosecutable

20    under the statute.         I think that's a crazy theory of the

21    case and if that's the concern you're getting at, I

22    think I have a way of addressing it.

23                 Is that the concern?

24                 MR. SAXE:      Yeah.    And I did look at the --

25    when I looked at the jury instructions in the
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 6 of 66

                                                                            6

 1    First Circuit, there wasn't one.             So I looked at a bunch

 2    of other circuits.

 3                 THE COURT:      Yeah.

 4                 MR. SAXE:      Some of them use your proposal.

 5                 THE COURT:      Yeah, is that what you're

 6    concerned about?

 7                 MR. SAXE:      Yes.

 8                 THE COURT:      Okay.    All right.

 9                 So let me suggest -- the problem I have with

10    your proposed instruction, okay, is it a crime for

11    Ms. Harvey to have sex with someone over the age of 19.

12    Is she a criminal for doing that?

13                 MR. SAXE:      No.

14                 THE COURT:      Okay.    So she couldn't be charged

15    with a crime for doing what she allegedly did here,

16    right?

17                 MR. SAXE:      I understand, yes.

18                 THE COURT:      All right.      So we agree on that,

19    right?

20                 So if I read your instruction, it is -- what

21    you're proposing is --

22                 MR. SAXE:      Fourth line down --

23                 THE COURT:      Wait a second.       Wait a second.

24                 Third, the defendant intended that Harvey

25    engage in sexual activity which, if it had occurred, is
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 7 of 66

                                                                              7

 1    a crime in Vermont.

 2                 That read literally could be understood by a

 3    jury to mean that if Ms. Harvey didn't commit a crime in

 4    Vermont, it wasn't -- if the act that they were

 5    intending to engage in would not be a crime by

 6    Ms. Harvey, then you couldn't find the defendant guilty.

 7                 The statute is phrased in awkward language

 8    because it's trying to address a particular -- a

 9    combination of problems, as I see it.              One is a

10    prostitution problem, but the other is what if you take

11    a minor across state lines to have sex with them.               Okay?

12    And that's why they used the phraseology they used, the

13    "any person" language.

14                 And both the government's original instruction

15    and your proposed instruction suffer from a fatal

16    deficiency and I don't think the jury would do it, but

17    once they get my instructions, we will never know how

18    they interpret them.         So it's important that I try to

19    craft them in a way that is legally correct.

20                 And the "any person" language -- yeah, bring

21    him in.

22                 The "any person" language, it's vital to the

23    statute because it requires that Ms. Harvey engage in

24    conduct which could be prosecuted as an offense against

25    any person.      And so it captures the pimp who brings a
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 8 of 66

                                                                               8

 1    child across state lines, it captures a person who

 2    brings a child across state lines to have sex with

 3    someone else, and it captures a person who brings

 4    someone across state lines to have sex with them

 5    themselves.      And it is not a defense to the crime that

 6    the child who engages in the sexual act could not be

 7    prosecuted.      Are we all in agreement about that --

 8                 MR. AFRAME:      Yes.

 9                 THE COURT:      -- basic proposition?

10                 MR. SAXE:      Yeah, I agree.

11                 THE COURT:      Okay.    So here's what I propose to

12    address your problem -- your instruction as proposed is

13    deficient.      I played around with ways to address the

14    concern that I thought you had and all of them

15    involve -- that I could think of involve multiple

16    sentences that make very confusing a problem which isn't

17    really a problem here.

18                 So what I would say is this.            I can add one

19    word that I think could address the problem.                    Here's

20    what I propose.

21                 Third, at the time of the transportation, the

22    defendant intended that Harvey would engage in sexual

23    activity for which any person could be successfully

24    prosecuted under Vermont law.

25                 That eliminates the prosecutor's crazy problem
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 9 of 66

                                                                            9

 1    of there's probable cause to believe you committed the

 2    crime under Vermont law even though you didn't commit

 3    the crime -- you didn't intend to commit the crime under

 4    Vermont law, you intended to create circumstances that

 5    gave rise to probable cause to believe that a crime had

 6    been committed and thereby you committed the crime.

 7                 I'm not buying that.         Okay?    The prosecutor's

 8    going to show me some --

 9                 MR. AFRAME:      I'm not arguing that, just to be

10    clear.

11                 THE COURT:      Okay.    That's what you were

12    saying.

13                 MR. AFRAME:      I was just talking about it.

14                 THE COURT:      Okay.    But I think that's what

15    prompted this discussion.

16                 So do you think that successfully prosecuted

17    precludes the argument that you were speculating about?

18                 MR. AFRAME:      Yes.

19                 THE COURT:      Yeah.    So if I put that in, okay?

20                 MR. SAXE:      That's fine.

21                 THE COURT:      All right.      That's good.

22                 Any other issues?

23                 MR. SAXE:      Just the second one, which you said

24    you agreed you would put in --

25                 THE COURT:      We agreed.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 10 of 66

                                                                             10

 1                  MR. SAXE:     -- regarding the testimony.

 2                  THE COURT:      Yeah.     All right.

 3                  So could you bring this upstairs to my -- to

 4     my assistant and have her -- just this line -- see

 5     third? -- make this change, which really involves just

 6     putting in the word successfully before prosecute.

 7                  MR. AFRAME:      Can I ask one question before you

 8     send that away?

 9                  THE COURT:      Yes.

10                  MR. AFRAME:      Did you add the part about

11     consent that we talked about?

12                  THE COURT:      Yes.     So let me just -- engaging

13     in a sexual act with a child who is under the age of 16

14     is a crime in Vermont regardless of whether the child

15     consents to the sexual act.

16                  MR. AFRAME:      Right.

17                  THE COURT:      All right.     Can you bring that up?

18     Do you understand what I'm asking her to do?                Put the

19     word successfully in front of prosecute there, print out

20     five copies of the instructions, and she needs to do a

21     verdict form for me also.

22                  THE LAW CLERK:         Okay.

23                  THE COURT:      Okay.     Everybody good?

24                  MR. SAXE:     If I could just have one second.

25                  THE COURT:      Yes.     Let me -- let me just --
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 11 of 66

                                                                              11

 1                  Mr. Carpentino, over the weekend, your lawyers

 2     sent an email to the clerk in which they proposed a

 3     last-minute change to the jury instructions.                It was

 4     of two parts.

 5                  The second part addressed a standard

 6     instruction that a court gives when a defendant

 7     testifies, as you did, and I agreed to give that

 8     instruction in full that they are proposing.

 9                  The first part of it was addressed to the

10     element of what your intention had to be in order for

11     you to be guilty of a crime and the -- your lawyers

12     agreed that I used the phraseology in the statute in my

13     proposed instruction, but they wanted to address a

14     particular concern because the way the statute is

15     worded, they were concerned that a jury might

16     misunderstand the way I instructed the jury to -- and

17     convict you based on the mistaken premise that if you

18     intended to engage in activity for which you could be

19     charged with a crime, even if you didn't intend to

20     engage in activity for which you could be convicted of a

21     crime, they might find you guilty.

22                  I don't think that is a plausible theory under

23     which you could be found guilty and so they proposed an

24     instruction to try to cure that problem.               I have -- the

25     instruction as they proposed it, in my view, creates
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 12 of 66

                                                                          12

 1     another problem, confusing problem, and I tried to

 2     address their concern through an alternative method,

 3     which was to put the word successfully in front of

 4     prosecuted so that it's clear to the jury unless you

 5     intended to engage in conduct which would, in fact,

 6     justify a conviction of you for a crime, you cannot be

 7     found guilty.

 8                  And I think we have reached agreement that the

 9     proposal that I have made addresses the defense's

10     concern without raising the concern that I had with the

11     instruction as proposed by your lawyer.

12                  And we started that discussion four minutes

13     before 9:00 because now we're ten minutes after 9:00 and

14     I don't like to have the jury waiting.              You were brought

15     in in the middle of the discussion and I think I have

16     fairly summarized what we had talked about.

17                  Does anybody want to add anything else to what

18     we've just said?

19                  MR. SAXE:     No, your Honor.

20                  THE COURT:      Did you want to take a minute and

21     further -- see if your client has any questions or

22     anything?

23                  MR. SAXE:     I think he understands it, but --

24     no, that's fine.

25                  THE DEFENDANT:       Thank you, your Honor.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 13 of 66

                                                                        13

 1                  THE COURT:      All right.     You're welcome.

 2                  Okay.    Are we ready to bring the jury in?

 3                  MS. GRAHAM:      Yes.

 4                  THE COURT:      As soon as my clerk comes back,

 5     we'll bring the jury in.          There he is.      Good.

 6                       (Jury entered the courtroom.)

 7                  THE COURT:      Good morning, members of the jury.

 8     I hope you had a nice weekend, a beautiful New Hampshire

 9     weekend, and hopefully we'll have a few more in the

10     weeks ahead.

11                  We're ready to go ahead with closing

12     arguments.      And the way it's going to work is that the

13     government will go first, then the defendant will have

14     an opportunity to make a closing, and the government has

15     an opportunity for a brief rebuttal.

16                  If you're ready to proceed, please go ahead.

17                  MS. KONESKY:      At the beginning of this trial,

18     my colleague told you that this was a case about

19     manipulation, the defendant's manipulation of

20     14-year-old Mackenzie Harvey for sex.

21                  The Court will instruct you on the three

22     elements of the offense, three things the government has

23     to prove for you to find the defendant guilty.

24                  First, that the defendant knowingly

25     transported Mackenzie Harvey in interstate commerce;
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 14 of 66

                                                                             14

 1     second, that at the time of the transportation,

 2     Mackenzie was under the age of 18; and, third, that at

 3     the time of the transportation, the defendant intended

 4     that Mackenzie would engage in sexual activity for which

 5     any person could be successfully prosecuted under

 6     Vermont law.

 7                  Now, the Court will instruct you that taking

 8     someone from New Hampshire to Vermont is transportation

 9     in interstate commerce.

10                  And you've heard evidence about McKenzie's

11     age.    She testified that her birthday was in May of

12     2002, making her 14 on April 27th, 2017.               And the

13     defendant also knew that Mackenzie was 14.                If you

14     recall, in his confession, he stated, what am I going to

15     do with a 14-year-old.

16                  Now let's move on to the most significant

17     issue here.      Did the defendant transport Mackenzie and

18     did he do so with a purpose of engaging in criminal

19     sexual activity?

20                  The judge will instruct you that the sexual

21     activity doesn't have to be the only reason that the

22     defendant took Mackenzie to Vermont.              It just has to be

23     one of the main reasons.          And to that point, you've

24     heard a lot of evidence about things that happened

25     before April 27th, 2017, things that explain how the
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 15 of 66

                                                                             15

 1     sexual relationship between Mackenzie and the defendant

 2     came to be and evidence which explains how Mackenzie

 3     ended up in Vermont that day.

 4                  During this trial, you've heard evidence about

 5     who Mackenzie Harvey is.          Patrick Elmore testified that

 6     he met Mackenzie through his church youth group.                He

 7     described her as a girl with a big heart, but low

 8     self-esteem.      She has a hearing disability; she had a

 9     difficult home life.

10                  And Mackenzie told you about her life as well.

11     She also said that her life at that time was difficult.

12     She was having trouble in school, her grandfather had

13     passed away, there were issues at home.               Mackenzie had

14     been diagnosed with depression.

15                  And you watched Mackenzie as she sat up here

16     and you heard what she said.           You saw her cover her face

17     as she used anatomical terms to describe the sex acts

18     that she engaged in with the defendant.

19                  You've also heard evidence about McKenzie's

20     mom, Carol Pino, and Frank Brown, another man who lived

21     in their house, and from those you can get some sense of

22     what McKenzie's life was like in Hinsdale.

23                  Mackenzie was vulnerable.          She was prey to a

24     predator.     She was easily manipulated.           And in the fall

25     of 2016, the defendant began his manipulation.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 16 of 66

                                                                              16

 1                  Mackenzie told you that the defendant was

 2     friends with her mom and that he began to spend more and

 3     more time at their house in Hinsdale.              And she told you

 4     that he was nice to her and he bought her things.               He

 5     bought her coffees and shoes and clothes and he did

 6     things for the family.

 7                  And that kindness paid off when on a hayride

 8     Mackenzie got scared and she clung onto the defendant's

 9     leg.    And he saw that as his invitation.             And you heard

10     testimony that shortly after that hayride, the sexual

11     relationship between Mackenzie and the defendant began.

12                  How do we know this?         Well, because Mackenzie

13     told you in her testimony and the defendant's confession

14     tell the same story.         Both Mackenzie and the defendant

15     describe their relationship beginning on the hayride.

16     They both describe their first sexual encounter in the

17     attic at the Hinsdale home.           They both described plans

18     to run away together and hiding their relationship.                  The

19     defendant's confession talked about Carol Pino's

20     knowledge of that relationship and how she held that

21     over his head.

22                  Now, take a look at Exhibit 16; this is the

23     letter that Mackenzie said she received from the

24     defendant during their relationship before April of

25     2017.    If you love me, you'll say we never had sex and
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 17 of 66

                                                                                   17

 1     mom is making you say we did.           Then after the bullshit,

 2     we'll find each other and run away unless we can run

 3     away before that ever happens.

 4                  This letter corroborates both Mackenzie's

 5     story and the defendant's confession.

 6                  Also take a look at the text messages that

 7     Mackenzie said she sent to the defendant the day before

 8     they left on April 26th.          If you have any doubt about

 9     the nature of their relationship, look at those texts.

10     It was a sexual relationship.

11                  And to be clear, Mackenzie, at this point, to

12     the extent that a 14-year-old is able, was a willing

13     participant.      She thought she loved the defendant.                But

14     as the judge will instruct you, her consent doesn't

15     matter.     It doesn't make the defendant less guilty.

16                  And so it's with this background of their

17     relationship that we come to April 27th, 2017.

18     Mackenzie testified and she told you the story.                 She

19     told you that she expected the defendant to get her that

20     night.    She had packed some clothes, she packed her

21     black and white blanket.          She went to sleep and she was

22     awoken by rocks being thrown at her window.                She opened

23     the window, she climbed down to the defendant, he took

24     her over the train tracks and to his car.

25                  The defendant described this exact same story.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 18 of 66

                                                                        18

 1     This is from Exhibit 11e.

 2                         (Audio recording played.)

 3                  MS. KONESKY:      Mackenzie told you that in the

 4     car ride on the way to Vermont, the defendant touched

 5     her.    She performed oral sex on him.

 6                  When they got to Vermont, to the filthy

 7     run-down motel in disrepair pictured in Exhibit 5, the

 8     defendant gave Mackenzie a Corona to drink, he laid out

 9     a tarp, and they had sex.          As Mackenzie said, he put

10     her -- his penis in her vagina.            His sexual activity was

11     at least one of the reasons, if not probably the -- the

12     only reason the defendant took Mackenzie from her home

13     to Vermont that night.

14                  Now, other than Mackenzie's testimony, what

15     other evidence do you have to show that this happened?

16     Well, just hours later, that same morning, Patrick

17     Elmore arrived at the property, a property owned by the

18     defendant's sister, and he saw a girl in a pink jacket

19     and a man in the woods.          He didn't initially -- he

20     wasn't a hundred percent sure that it was Mackenzie at

21     first, but shortly thereafter he saw that girl again

22     with the same pink jacket and he was sure that it was

23     Mackenzie.      And then shortly thereafter the defendant

24     just happens to come driving by those same woods.

25     Coincidence?
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 19 of 66

                                                                               19

 1                  When Mackenzie's family members waved at the

 2     defendant and yelled at him, he didn't stop.                He told

 3     you he drove right by.         If that was really as the

 4     defendant claims, because he didn't want to talk to them

 5     about a rental issue, does that make any sense?                   Or does

 6     it make more sense that he drove right by because he

 7     knew what he had done?

 8                  The defendant was arrested just a few miles

 9     away, taken into custody, and he gave a detailed

10     confession.      You should consider the defendant's

11     confession.      And here's some -- some -- now, the

12     defendant will tell you, actually, that his confession

13     was false and he says this is because the officers

14     pressured him and he said he just wanted to get back to

15     his cell.     And he testified he also wanted to get Carol

16     Pino in trouble.

17                  When you listen to that confession, I ask that

18     you do so using your common sense.             You heard the part

19     of the confession where the defendant says that the

20     officers pressured him.          In his opening statement, the

21     defense attorney called Detective Albright aggressive.

22     Listen to it.       Ask yourselves whether Detective Albright

23     sounds aggressive.        Think about the long pauses in that

24     conversation.       Think about the quiet voices.           Ask

25     yourself whether there's anything about that
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 20 of 66

                                                                            20

 1     conversation that would make somebody fabricate a

 2     confession to appease the officers.

 3                  And most importantly, consider the detailed

 4     confession that the defendant gave.             The officers asked

 5     him about the night before.           And yet it was the

 6     defendant's decision to start from the very, very

 7     beginning.      His own words.       Think about the details that

 8     he gave that lined up exactly with Mackenzie's details,

 9     the first night in the attic, the hayride, the train

10     tracks.     He specifically described which room in the

11     hotel they had sex in.

12                  Think about the conversations with Carol Pino

13     that he recounted for the officers and the detailed

14     information he gave about how she held her knowledge of

15     this relationship over his head.            Listen to this clip

16     where the defendant describes part of the sexual

17     activity.

18                         (Audio recording played.)

19                  MS. KONESKY:      And that clip is also from

20     Exhibit 11e and in that, the defendant gave very

21     specific details.        Why did he tell this to the police?

22     Because it was true.

23                  And if this isn't enough, think about the

24     physical evidence.        Mackenzie testified that the

25     defendant gave her a Corona and, sure enough, the crime
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 21 of 66

                                                                                21

 1     scene search team found a Corona in the motel.                  And it

 2     stood out to them because it was one of the only things

 3     there that wasn't dusty.          It appeared that it had

 4     recently been brought there.

 5                  In the defendant's glove box of his car,

 6     officers recovered a cell phone.            On that cell phone was

 7     a picture of Mackenzie touching herself.               Mackenzie

 8     looked at the picture and she told you that she took it

 9     and she sent it to the defendant.             And it was found in a

10     phone in the glove box of the defendant's car.

11                  Also in that car officers recovered a used

12     condom.     And that leads me to what might be the most

13     damning piece of evidence in this case, which is the

14     letters the defendant sent.

15                  Attorney Olmstead testified that he received

16     this letter in 17a from the defendant:              Jazzy, please

17     give to Kenzie.

18                  Attorney Olmstead testified that he didn't

19     read the letters all the way through, but he saw parts

20     of them.     He saw love, I love you; he said that he saw

21     the hearts.      He said that he saw Jazzy, please give to

22     Kenzie.     He looked at these letters and he identified

23     these letters as the ones that he received.

24                  And if you don't believe that, look at Exhibit

25     17, which is the letter that he sent at that time.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 22 of 66

                                                                                   22

 1     Enclosed are two handwritten letters that Kurt

 2     Carpentino sent to me and asked that I get to you for

 3     forwarding to Kenzie.

 4                  Now, the defendant said that there were no

 5     instructions to forward the letters to Kenzie.                  If

 6     that's true, where did Attorney Olmstead get this?                    And

 7     why was the defendant sending letters to Mackenzie's

 8     best friend, Jasmine Baker?           He did so because he wanted

 9     them sent to Mackenzie.

10                  Now, let's take a look at those letters in a

11     little more depth.        In 17b, in a letter that the

12     defendant -- in which the defendant asks Mackenzie to

13     lie for him, and letters, by the way, that the defendant

14     says were written by somebody else, he includes intimate

15     details.     He talks about the hayride, our first kiss,

16     our first love letter, our first night together.

17                  In one of the letters which he sends -- which

18     he sent on Mackenzie's birthday, he said, happy

19     birthday.     This is somebody who knew when her birthday

20     was.

21                  He also, in this letter, discusses the used

22     condom in the car.        Who else would have known about the

23     used condom in the car?

24                  Read these letters when you deliberate.                 Use

25     your common sense.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 23 of 66

                                                                              23

 1                  And let's also talk about the handwriting.

 2     Attorney Olmstead testified that he recognized the

 3     handwriting on these letters as belonging to Kurt

 4     Carpentino.      And he knew that because he has years of

 5     experience receiving handwritten letters from Kurt

 6     Carpentino.

 7                  And you'll have these letters when you

 8     deliberate.      Look at them for yourselves.           Compare them

 9     to the eviction notice which the defendant admitted he

10     wrote.    Compare the spelling, compare the handwriting,

11     the word choice.       These letters were written by the

12     defendant.

13                  Now, the defendant, when he testified, asked

14     you to believe that Carol Pino somehow concocted this

15     complex scheme because she was upset with him for trying

16     to evict her and that Mackenzie traveled here from her

17     dad's house in Alabama to lie to you to help her

18     mother's scheme.

19                  In support, he provided an eviction notice.

20     The eviction notice was only filed with the court in

21     July of 2017, months after the defendant had been in

22     jail.    He says it was served on April 20th, but as he

23     admitted, the only thing that you have to go by on that

24     is his word.      The only thing that tells you it was

25     served on April 20th is his word.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 24 of 66

                                                                               24

 1                  And I'd ask you to consider that in light of

 2     the letter on May 8th, 2017, which the defendant also

 3     admits to writing to his attorney, Frank Olmstead.

 4                  In that letter he says for 12 Oak Hill Road

 5     and 76 Glen Street, that's the address where Carol Pino

 6     and Mackenzie lived, please send a letter requesting

 7     rent to be sent to you and ask if they both plan on

 8     continuing to rent.

 9                  If he had evicted Carol on April 20th, why

10     would he send this letter to his attorney on May 8 and

11     why wouldn't he mention the eviction?              It makes no

12     sense.

13                  Now, Mackenzie testified that at one point she

14     did hear her mother threaten to send the defendant to

15     jail if he tried to evict them.            I want you to think

16     about two things.        First, if Mackenzie is part of this

17     big conspiracy, scheme, with her mother to set up the

18     defendant, why would she admit to that?

19                  And, second, think about what you know about

20     what Carol Pino knew.         She did have something over his

21     head.    She knew that he had a sexual relationship with

22     her daughter.

23                  MS. GRAHAM:      Objection, your Honor.            Facts not

24     in evidence.

25                  MS. KONESKY:      There is significant evidence --
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 25 of 66

                                                                              25

 1                  THE COURT:      Wait.

 2                  I'm -- come up to sidebar.

 3                                   AT SIDEBAR

 4                  THE COURT:      What are you trying to say?

 5     Because I'm not understanding it.

 6                  MS. KONESKY:      That the -- the reason that

 7     Carol Pino may have said that is because she was aware

 8     of the sexual relationship.           So she did have something

 9     to threaten to send him to jail with.

10                  THE COURT:      What's the evidence of that?

11                  MS. KONESKY:      The defendant's confession that

12     Carol Pino knew what was going on and that she had

13     threatened --

14                  THE COURT:      See, the -- the problem I'm having

15     with this is there's no evidence -- the defendant -- the

16     defendant is saying he's -- his confession is false.

17     Mackenzie never testified that her mother knew about the

18     relationship.       You don't need to be doing this.            So I

19     mean --

20                  MS. KONESKY:      You can --

21                  THE COURT:      I have to say, I have no idea

22     whether she knew about the relationship or not.                 The

23     only thing I know is that the defendant was -- as I see

24     the evidence, was trying to plant a story and be

25     prepared with a story.         I thought that was your case.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 26 of 66

                                                                              26

 1     But your case is actually that Carol Pino knew that they

 2     were having a sexual relationship?

 3                  MS. KONESKY:      Well, I don't think it's

 4     necessary to find that, but I do think there is

 5     evidence.     There's the letter, Exhibit 16, where they

 6     talk about Carol knowing.            But I mean, I don't need

 7     to --

 8                  MR. AFRAME:      It doesn't matter.

 9                  MS. KONESKY:      -- push this.       Yeah, I can just

10     move on.

11                  MS. GRAHAM:      I would ask the Court to strike

12     it and instruct the jury --

13                  THE COURT:      Yeah, I think it's better to do

14     it.     I'm just not a -- you're right in that there is one

15     piece of evidence, which is he made a statement in which

16     he said she knew.        And that is in evidence.          So you're

17     not -- you're not making any --

18                  It is true; your client did say that she knew

19     he was having a sexual relationship, right?

20                  MS. GRAHAM:      Right, but this is the same

21     statement that I think the government's --

22                  THE COURT:      But is it not in evidence?

23                  MS. GRAHAM:      His letter is in evidence.

24                  THE COURT:      Yeah.     His -- his confession is in

25     evidence, right?
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 27 of 66

                                                                            27

 1                  MS. GRAHAM:      Correct.

 2                  THE COURT:      And his confession is that she

 3     knew about them having a sexual relationship.

 4                  MS. GRAHAM:      Right.

 5                  THE COURT:      All right.     So your objection's

 6     overruled.

 7                            CONCLUSION OF SIDEBAR

 8                  THE COURT:      Objection overruled.

 9                  You can continue.

10                  MS. KONESKY:      Ladies and gentlemen, when you

11     evaluate the evidence in this case, I ask that you use

12     your common sense.        When you do, you'll find that it

13     shows that the 33-year-old defendant, Kurt Carpentino,

14     manipulated 14-year-old Mackenzie Harvey into

15     believing -- somehow believing in her 14-year-old mind

16     that she was his girlfriend.

17                  Look at the letter he gave her during their

18     relationship.       He promised love, he promised happiness.

19     At some point they planned to run away together.                On

20     April 27th, 2017, Mackenzie waited, she packed her

21     things, she woke up to rocks being thrown at her window,

22     and she climbed out with the defendant.               They walked

23     over the train tracks and to his car and he took her

24     from Hinsdale, New Hampshire, to Rockingham, Vermont, to

25     the abandoned motel.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 28 of 66

                                                                          28

 1                  When they got there, he gave her a Corona, he

 2     laid out a tarp, and they had sex.             At some point the

 3     defendant realized what he was doing, in his own words,

 4     was way beyond sane.         And he was right.

 5                  Within a few weeks -- actually, that morning,

 6     that next morning, the defendant was apprehended and he

 7     confessed and he gave a full and a detailed confession.

 8     But within a few weeks, he sent letters to Mackenzie

 9     asking her to lie.        In those letters, he promised her

10     love, he promised he would listen to her, he promised he

11     would talk to her, not at her.            Look at those letters.

12     He replaced the Os in love with hearts to relate to a

13     14-year-old girl.        This was the defendant's final

14     attempt to manipulate Mackenzie Harvey.

15                  When you review the evidence, I urge you to do

16     so using your common sense.           And when you do, I suggest

17     that you will find that the defendant is guilty beyond a

18     reasonable doubt.

19                  THE COURT:      Thank you.

20                  Counsel.

21                  MS. GRAHAM:      Good morning, ladies and

22     gentlemen.

23                  Kurt Carpentino did not sexually assault

24     Mackenzie.      He didn't transport her from New Hampshire

25     to Vermont.      This case has been about the delivery of a
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 29 of 66

                                                                                 29

 1     promise, Carol Pino's promise and threat to get Kurt

 2     arrested if he evicted them.

 3                  This case falls on the testimony of a girl who

 4     writes letters and journals about dreams and fantasies

 5     about boys, who showed signs of some infatuation with

 6     Kurt, but who didn't respond.

 7                  It falls on the testimony of a girl who,

 8     despite having so many people in her life, told no one

 9     that this was happening.          She told no one because it

10     didn't happen.

11                  You heard that Mackenzie had a number of

12     resources in her life.         She had a counselor; she had a

13     caseworker; she had a doctor who prescribed her

14     medication; people who were there in her life to help

15     her who she saw fairly regularly.

16                  She had the Elmores.         She called Kim Elmore

17     daily.    Do you think that she would not tell her,

18     someone who was so close to her?

19                  You also heard that Mackenzie spoke with a

20     woman named Maureen who came to her house.                And Maureen

21     asked her, Mackenzie, are you alone with Kurt?                  No, she

22     said.    Mackenzie, does Kurt ever stay here in the house?

23     No, she said.

24                  And you heard that Mackenzie went to school

25     and sought out her resource officer there and told him
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 30 of 66

                                                                               30

 1     everything is okay at home.           Why didn't she tell these

 2     people in March of 2017 that Kurt was abusing her?

 3     Because the simple explanation is that it didn't happen.

 4     So what happened after all of those opportunities and

 5     all of those people that she could talk to?

 6                  Carol Pino got the demand notice.             You saw the

 7     document, the eviction notice.            Pay attention to -- I

 8     think it was page 3 or 4.          That was the demand notice

 9     that was served on April 20th by Kurt.              How do you know

10     that?    Kurt told you.       He testified about it.            And, most

11     importantly, you heard Mackenzie testify, yes, I heard

12     my mom threaten Kurt that she would arrest him if he

13     evicted them.

14                  So let's talk about the evidence you heard in

15     this case.      You heard from Frank Brown.           Did he seem

16     like he had any dog in this fight?             Did Frank Brown seem

17     like a straight shooter to you?            He isn't with Carol

18     Pino anymore.       He's moved on with his life.           So what did

19     he say that's so important?           That he was living there

20     but for a few weeks.         He was there and he told you that

21     Kurt never lived at that house and he certainly didn't

22     have a room up in the attic.           And he never saw anything

23     unusual between the two of them.

24                  Now, Mackenzie testified that during the

25     period of October of 2016 and April of 2017, she had sex
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 31 of 66

                                                                              31

 1     with Kurt many places in the house -- in the attic, in

 2     the living room, kitchen -- during that period of time,

 3     in a house that was full.          You heard who was living

 4     there at the time.        There was Carol, there was Frank,

 5     there was the son Michael and his wife and children, the

 6     sister and her child, and another guest, Jason.                 Your

 7     common sense tells you that a house that full would have

 8     seen something.

 9                  And what was the quality of Mackenzie's

10     testimony?      She wasn't able to provide you with in-depth

11     details.     And the details that she did give weren't

12     supported by the evidence.

13                  Now, the government told you to reflect on how

14     she reacted when she was on the stand talk about these

15     acts.    You'll get a chance to look at the emails.               Is

16     that the same person that you see in those emails and

17     the person who testified?

18                  Now, you also heard her testify that when she

19     came home from school on April 26th, her mom took her

20     phone away from her and she didn't have a phone when she

21     left.    But remember what Detective Solari said; that he

22     looked at that phone, that there were phone calls made

23     at 11:30, up until about 3:00 a.m.

24                  And what did Mackenzie say when I asked her if

25     Jazzy was part of this plan, that Jazzy gave her a
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 32 of 66

                                                                              32

 1     phone.    She denied it.       Even when I played her audio,

 2     she said, no, that's not me.           And then she said, yes,

 3     that is me, when I actually showed her video of herself

 4     saying that.

 5                  Now, Detective Solari brought forth some

 6     information.      He told you that -- about an LG phone and

 7     that the phone calls that were made from Mackenzie's

 8     phone on April 26th, there were no phone logs, no phone

 9     calls, no text messages found on that LG phone that was

10     found in the car.

11                  You heard that the government associates that

12     LG phone with Kurt and that number with Kurt, but you

13     also heard Detective Solari tell you that that LG phone

14     was also associated with another email address.                 What

15     was that email address?          Jazzythebomb.      What does that

16     suggest to you?       That others had access to the phone;

17     that Kurt did not exclusively use that phone.

18                  And what about the picture that Mackenzie

19     testified about that was found on the LG phone?                 You

20     heard Detective Solari explain where that picture was.

21     When you opened up the phone, it wasn't there in the

22     photo gallery.       It had been deleted.         And so what does

23     that mean?      You take a phone and you can take a picture

24     of yourself and then you delete it.             That image goes

25     into some memory in that phone.            So if I give you that
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 33 of 66

                                                                            33

 1     phone, you wouldn't necessarily know that that image was

 2     ever there.

 3                  Why is that important for you?            Because you

 4     heard testimony that Mackenzie took items from Kurt.

 5     And you know that phone was associated with another

 6     email address.       Kurt testified that he never saw that

 7     image and there's no other evidence that Kurt received

 8     it.

 9                  Now, you've heard about statements that Kurt

10     gave to the police.        He took the stand and he told you

11     why he said what he said, that the police provided him

12     with a lot of details and that's how he was able to

13     provide details about the case.            That's how he knew it.

14     And that he felt compelled to give him -- give the

15     police what they wanted.          But he told you on the stand

16     on Friday that he never sexually assaulted Mackenzie or

17     took her across state lines.

18                  Now, you also heard about letters from

19     Attorney Olmstead.        You never heard who touched those

20     letters before they got to the police.              You have no

21     idea, no evidence presented to you, how those got from

22     the attorney to the police.

23                  So let's now talk about what you didn't hear.

24     What you don't hear sometimes is more powerful than what

25     is said.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 34 of 66

                                                                             34

 1                  You heard Mackenzie tell you that Kurt

 2     ejaculated on her.          The police made sure to take her to

 3     a hospital where there was a sexual assault nurse on

 4     staff.    The troopers had an evidence collection team.

 5     They searched and collected evidence in this case.               They

 6     collected it from the motel, from Kurt's car, from the

 7     hospital.     They took cuttings from the car, they took

 8     the Corona bottle, a blanket, a used condom, and they

 9     took a DNA swab from Kurt.           They labeled these items,

10     they tagged them, they placed them in bags ready for the

11     crime lab.      Why go through this process?           You heard from

12     the evidence collector DNA and fingerprint tests can

13     help determine who committed a crime and who was at the

14     crime scene.      You heard and saw no scientific or

15     forensic evidence that Kurt had sex with Mackenzie or

16     that he was in that hotel.

17                  The trooper talked a lot about how he saw

18     fingerprints on the passenger side of Kurt's car.               Did

19     you hear any testimony, any evidence, that those

20     fingerprints were Mackenzie's?            No.

21                  Did you see any pictures of tire marks or

22     footprints at the home or at the motel?               No.

23                  Did the troopers collect a sperm-laden sponge

24     from the motel?       No.

25                  Did they collect a tarp?           No.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 35 of 66

                                                                                35

 1                  Remember, Mackenzie agreed that she told that

 2     sexual assault nurse that Kurt ejaculated on her, that

 3     she took a sponge and she tried to wipe it off, but not

 4     all of it came off.        And that she had sex on a tarp.

 5     There was no sponge, no tarp in evidence.

 6                  Did the troopers collect any of these smashed

 7     phones at the motel?         No.

 8                  DNA tests and forensic science don't take

 9     sides, they don't choose positions, they assist in

10     identifying and helping you determine if a crime was

11     committed, who committed the crime.

12                  What did you hear about that kind of evidence

13     in this case?       What has the government, who has the

14     burden in this case, given you?            Silence.     And that

15     should speak volumes for you.

16                  And lastly I will say about silence, why

17     didn't the government call Carol Pino?              Ask yourselves

18     that question.

19                  We ask that you return a verdict of not

20     guilty.

21                  THE COURT:      Thank you.

22                  Government's rebuttal?

23                  MR. AFRAME:      Ladies and gentlemen, I got the

24     first word and I get the last word and I promise the

25     last word will be a lot shorter than the first.                 So let
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 36 of 66

                                                                               36

 1     me just touch on a couple of things that you just heard.

 2                  The first statement that was made was this

 3     case falls on the testimony of a girl.              No, it does not.

 4     It falls on the statements made by Kurt Carpentino.

 5     You've heard his confession.           He told you what he did

 6     and then he wrote what he did.            He wrote it after and it

 7     comports with what he wrote before.             That's the critical

 8     evidence in this case.

 9                  Now, it was just made -- a point to you was

10     made that the -- that Mackenzie did not tell these

11     people that it was happening in March of 2017.

12                  Can I see Exhibit 16 for one second?               Would

13     she tell someone in March of 2017 that this was

14     happening?      She believed this was her boyfriend.              She

15     believed in Kurt Carpentino.           She was manipulated by

16     him.    And you see in that letter that he says, don't

17     tell them we're having sex -- I'm paraphrasing slightly,

18     but go read Exhibit 16:          Do it for me.

19                  She would be loyal to him in March 2017.               This

20     was her boyfriend.        He was instructing her what to do

21     and she was doing it.         And I suggest to you she knew it

22     was wrong and it's what she was doing.              She was in

23     pretty deep.

24                  So it should come as no surprise to you that

25     she didn't tell this list of people in March of 2017.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 37 of 66

                                                                                  37

 1                  So the idea here, I guess, is that it was

 2     somehow related to this eviction, this April 20th

 3     eviction, and you're supposed to believe that this was

 4     all some kind of big setup, a frame-up.               And all the

 5     facts or the information that would lead to the

 6     frame-up, that was known to Kurt Carpentino when he

 7     confessed.      They had had the fights about the eviction.

 8     That had already all gone on.

 9                  So there's Kurt Carpentino with the Vermont

10     State Police and instead of saying, this was a frame-up

11     by this girl's mother because we're in some eviction

12     dispute -- that might be the logical thing you'd think

13     he'd do.     No, he decides that he's going to implicate

14     somehow the mother in a crime he didn't commit to get

15     her in trouble instead of saying it was a frame-up.                   He

16     never said that.

17                  Frank Brown.      That's the testimony you're

18     supposed to rely on?         He didn't even know the last name

19     of the guy living in the attic where Kurt Carpentino

20     admits he's living.        Really.

21                  Phone calls made on the phone that Carol Pino

22     took late at night on April 26th into 27th.                What did

23     the defendant say in his confession about Carol Pino?

24     She wanted a relationship with him, but he said, you

25     really want a relationship with me after you know my
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 38 of 66

                                                                               38

 1     (sic) daughter's been on me?           I'm paraphrasing a little,

 2     but that's essentially what he said.              Carol Pino very

 3     well could have been calling, at all hours of the night,

 4     Kurt Carpentino.

 5                  So this confession, it got whisked away in the

 6     statement you just heard and about a sentence, he was

 7     pressured by the police.          Let's just think about that

 8     for a second.       He was pressured by the police.

 9                  What did Albright say?         We're going to do a

10     search warrant at the motel, we're going to do a search

11     warrant at the Hinsdale house, we're going to get the

12     videotape from the Jiffy Lube and the Sunoco, we're

13     going to do a DNA kit.         I hope that helps -- that works

14     out for you, Mr. Carpentino.           Those are things they're

15     going to do.

16                  Does that put pressure on a person?                I suppose

17     it does if they did it.          If the police say, we're going

18     to go do all those different things and those things are

19     going to show that you did it and you really did do it,

20     it might be time to give it up.

21                  But flip that over.        If you didn't do it and

22     the police said we're going to go do things one, two,

23     three, four, five, wouldn't you say, that's going to

24     exonerate me, go ahead, go do those things.                I didn't do

25     it.   That's not what he said.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 39 of 66

                                                                              39

 1                  And then you have the letters.            Those letters,

 2     they just tell the whole story.            And you're supposed to

 3     believe that they somehow are fakes.              You're supposed to

 4     believe the whole thing was a fake, was a frame-up.               If

 5     this was a frame-up, it's the greatest frame-up in

 6     history.     The letters are so good that Attorney

 7     Olmstead, someone with -- to use the defense's words --

 8     no dog in this fight, said, that's his handwriting,

 9     identified the letters.          Those letters are from Kurt

10     Carpentino.      They're not part of some frame-up.

11                  And it just so happened there's a girl in the

12     woods with a guy and the defendant happens to be driving

13     by at the moment and his phone is in the car and the

14     condom's in the back.         It's all just -- it's a frame-up?

15     Come on, ladies and gentlemen.            It's more manipulation.

16                  We come back to where I began.            The defendant

17     manipulated this girl and when he got caught, he tried

18     to manipulate her again and that manipulation continued

19     in this courtroom.        It's time for the manipulation to

20     stop.    The defendant is guilty.          Find him so.

21                  Thank you.

22                  THE COURT:      Thank you.

23                  All right, members of the jury, I'm going to

24     instruct you now on the law that you will apply in

25     deciding this case.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 40 of 66

                                                                                  40

 1                  I apologize in advance.          I'm going to be

 2     reading the instructions.          But the good news for you is

 3     that you don't need to take notes on the instructions if

 4     you don't want to.        You can see the mass exodus of

 5     people as I tell you I'm going to read jury

 6     instructions.       They don't want to be here to listen to

 7     this.    But it's important that you know about it and

 8     it's important that you -- I convey the information

 9     accurately to you.

10                  And so I'm going to read the instructions and

11     you're going to have a copy of them with you in the room

12     when you begin your deliberations.             And you'll see I put

13     little headings on each different section, so if you

14     want to say, oh, what did the judge tell us about the

15     burden of proof?       There'll be a section on that.                 Or the

16     elements of the offense and you can just turn to the

17     instructions and read them and discuss them in the jury

18     room to the extent you find it helpful to you.

19                  So let me begin.

20                  At this stage of the trial, it's my duty to

21     instruct you on the principles of law that you will

22     apply in deciding this case.           It is your duty to follow

23     these instructions during your deliberations.                   You

24     should not single out any one instruction, but instead

25     apply these instructions as a whole to the evidence in
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 41 of 66

                                                                         41

 1     this case.

 2                  You are the sole and exclusive judges of the

 3     facts.    You must weigh the evidence that has been

 4     presented impartially, without bias, without prejudice,

 5     without sympathy.        You must make a determination as to

 6     what the facts are, what the truth is, based on the

 7     evidence presented in this case.            You will decide the

 8     case by applying the law as I give it to you in these

 9     instructions and the facts as you find them to be from

10     the evidence.

11                  In determining what the facts are, what the

12     truth is, you must necessarily assess the credibility of

13     each witness and determine what weight you will give to

14     each witness's testimony.          By credibility I mean the

15     believability or truthfulness of a witness.

16                  You should carefully scrutinize the testimony

17     given, the circumstances under which each witness has

18     testified, and every matter in evidence which tends to

19     show whether a witness is worthy of belief or not worthy

20     of belief.      Consider each witness's intelligence,

21     motive, state of mind, demeanor and manner while

22     testifying.

23                  Consider the witness's ability to see, hear,

24     or know the matters about which that witness has

25     testified.      Consider whether the witness had a good
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 42 of 66

                                                                            42

 1     memory of what the witness has testified about.

 2                  Consider whether the witness had any reason

 3     for telling the truth or not telling the truth, whether

 4     the witness had an interest in the outcome of the case,

 5     whether the witness had anything to gain or lose as a

 6     result of his or her testimony, whether the witness had

 7     any friendship, relationship, or animosity towards other

 8     individuals involved in the case, whether the witness's

 9     testimony was consistent or inconsistent with the

10     witness's answer own testimony and the testimony of

11     other witnesses.       Consider the extent to which, if any,

12     the testimony of each witness is either supported or

13     contradicted by other evidence in the case.

14                  After assessing the credibility of each

15     witness, you will assign to the testimony of each

16     witness, both under direct and cross-examination, such

17     weight as you deem proper.           You are not required to

18     believe the testimony of any witness simply because that

19     witness was under oath.          You may believe or disbelieve

20     all or part of the testimony of any witness.                It is

21     within your province to determine what testimony is

22     worthy of belief and what testimony may not be worthy of

23     belief.

24                  During the course of the trial, you have heard

25     several government agents testify.             You should consider
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 43 of 66

                                                                           43

 1     the testimony of a government agent in the same manner

 2     as you consider the testimony of any other witness in

 3     the case.     In no event should you give the testimony of

 4     a government agent any more credibility or any less

 5     credibility simply because that witness is a government

 6     agent.

 7                  The testimony of a witness may be discredited

 8     or, as we sometimes say, impeached by showing that the

 9     witness previously made statements which are

10     inconsistent than or -- which are different than or

11     inconsistent with his testimony here in court.

12     Inconsistent or contradictory statements which are made

13     by a witness outside of court may be considered only to

14     discredit or impeach the credibility of the witness and

15     not to establish the truth of these earlier out-of-court

16     statements.

17                  You must decide what weight, if any, should be

18     given to the testimony of a witness who has made prior

19     inconsistent or contradictory statements.               In making

20     this determination, you may consider whether the witness

21     purposely made a false statement or whether it was an

22     innocent mistake; whether the inconsistency concerns an

23     important fact, or whether it had to do with a small

24     detail; whether the witness had an explanation for the

25     inconsistency, and whether that explanation appealed to
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 44 of 66

                                                                               44

 1     your common sense.

 2                  If a person is shown to have knowingly

 3     testified falsely concerning any important or material

 4     matter, you obviously have a right to distrust the

 5     testimony of such an individual concerning other

 6     matters.     You may reject all of the testimony of that

 7     witness or give it such weight or credibility as you may

 8     think it deserves.

 9                  It is exclusively your duty, based upon all of

10     the evidence and your own good judgment, to determine

11     whether the prior statement was inconsistent, and, if

12     so, how much, if any, weight is to be given to the

13     inconsistent statement in determining whether to believe

14     all or part of that witness's testimony.

15                  The fact that the prosecution is brought in

16     the name of the United States of America entitles the

17     government to no greater consideration than that

18     accorded to any other party in litigation.                By the same

19     token, the government is entitled to no less

20     consideration.       All parties, whether the government or

21     individuals, stand as equals at the bar of justice.

22                  The weight of the evidence is not necessarily

23     determined by the number of witnesses testifying on

24     either side.      You will consider all the facts and

25     circumstances in evidence to determine which of the
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 45 of 66

                                                                              45

 1     witnesses are worthy of belief.            You may find that the

 2     testimony of a small number of witnesses on a particular

 3     issue is more credible than the testimony of a greater

 4     number of witnesses on the other side of that issue.

 5                  In reviewing the evidence, you will consider

 6     the quality of the evidence and not the quantity.                  It is

 7     not the number of witnesses or the quantity of testimony

 8     that is important, but the quality of the evidence that

 9     has been produced that is important.              You will consider

10     all of the evidence no matter which side produced or

11     elicited it, because there are no property rights in

12     witnesses or in the evidence that is presented.

13                  During the course of the trial you have heard

14     certain statements, arguments, and remarks from counsel.

15     These are intended to help you in understanding the

16     evidence and in applying the law to this case.                  However,

17     in the event that counsel have made any statements

18     concerning the evidence that are contrary to your

19     recollection of the evidence, then you must take your

20     own recollection as to the evidence.

21                  If counsel have made any statements concerning

22     the law that are contrary to my instructions, you must

23     take the law from me.         You're not to be concerned with

24     the wisdom of any rule of law.            Regardless of any

25     opinion you may have as to what the law ought to be, it
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 46 of 66

                                                                          46

 1     would be a violation of your sworn duty to base a

 2     verdict on any other view of the law than the law as I

 3     give it to you in my instructions.

 4                  From time to time during the course of the

 5     trial counsel have made objections.             This is a proper

 6     function to be performed by counsel on behalf of their

 7     respective clients.        You should not concern yourself

 8     with the fact that objections have been made, nor with

 9     my rulings on those objections.            I must rule on

10     objections and have not intended to indicate in any way

11     by my rulings or by what I have said what the verdict

12     should be in this case.

13                  In this case, as in all cases, I'm completely

14     neutral and impartial.         It's up to you to determine

15     whether the defendant is guilty or not guilty based on

16     the facts as you find them to be and the evidence as I

17     give it to you.

18                  The direct evidence in this case consists of,

19     one, the sworn testimony of witnesses, both on direct

20     and cross-examination, regardless of who may have called

21     the witness; two, the exhibits which have been received

22     into evidence; and, three, any facts to which all

23     lawyers have agreed or stipulated.

24                  Certain things are not evidence and cannot be

25     considered by you as evidence.            Arguments and statements
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 47 of 66

                                                                           47

 1     by lawyers are not evidence.           What they have said in

 2     their opening statements, closing arguments, and at

 3     other times is intended to help you interpret the

 4     evidence, but it is not evidence.             If the facts as you

 5     remember them differ from the way the lawyers have

 6     stated them, your memory controls.

 7                  Questions and objections by lawyers are not

 8     evidence.     Attorneys have a duty to their clients to

 9     object when they believe a question is improper under

10     the rules of evidence.         You should not be influenced by

11     objections or by my rulings on objections.

12                  Testimony that has been excluded or stricken,

13     or that you have been instructed to disregard, is not

14     evidence and may -- must not be considered.

15                  Anything you may have seen or heard when court

16     was not in session is not evidence.             You are to decide

17     the case solely on the evidence received at trial.

18                  There are two types of evidence which you may

19     properly use in deciding whether a defendant is guilty

20     or not guilty.

21                  Direct evidence is the testimony given by a

22     witness about what that witness has seen, has heard, or

23     has observed or what the witness knows based on personal

24     knowledge.      Direct evidence also includes any exhibits

25     that have been marked and any stipulations which have
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 48 of 66

                                                                        48

 1     been agreed to by the lawyers for both sides.

 2                  Evidence may also be used to prove a fact by

 3     inference, and this is referred to as circumstantial

 4     evidence.     In other words, from examining direct

 5     evidence, you may be able to draw certain inferences

 6     which are reasonable and justified in light of your

 7     daily experience and common sense.             Such reasonable

 8     inferences constitute circumstantial evidence.

 9                  The law makes no distinction between the

10     weight to be given to either direct or circumstantial

11     evidence.     It's up to you to decide how to weigh the

12     evidence in this case.         However, the defendant cannot be

13     found guilty of any crime based upon a hunch or even a

14     suspicion or suspicion, even a strong one, or on what is

15     probably the case.        He can -- he can only be found

16     guilty if, on the direct evidence and the reasonable

17     inferences you draw from the direct evidence, you are

18     satisfied that he is guilty of the crime beyond a

19     reasonable doubt.

20                  During the course of the trial, I may have

21     instructed you that certain evidence was being admitted

22     for a limited purpose.         It's your duty to follow these

23     instructions during your deliberation.

24                  The fact that a -- the fact that an indictment

25     has been returned against the defendant is not evidence
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 49 of 66

                                                                          49

 1     of the defendant's guilt.          An indictment is merely a

 2     formal method of accusing an individual of a crime in

 3     order to bring that person to trial.              It is you who will

 4     determine whether the defendant is guilty or not guilty

 5     of the offenses charged based upon a consideration of

 6     all of the evidence presented and the law applicable to

 7     the case.     Therefore, you must not consider the

 8     indictment in this case as any evidence of the guilt of

 9     the defendant, nor should you draw any inference from

10     the fact that an indictment has been returned against

11     him.

12                  A defendant, although accused, begins a trial

13     with a clean slate -- with no evidence against him.              The

14     law permits nothing but the admissible evidence

15     presented before you to be considered in support of any

16     charge against the defendant.

17                  The presumption of innocence alone is

18     sufficient to acquit the defendant unless you are

19     satisfied beyond a reasonable doubt that the defendant

20     is guilty after a careful and impartial consideration of

21     all of the evidence in the case.

22                  You have heard that Mr. Carpentino made a

23     statement in which the government claims he admitted

24     certain facts.       It is for you to decide, one, if

25     Mr. Carpentino made the statement; and, two, if so, how
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 50 of 66

                                                                         50

 1     much weight to give it.          In making that -- those

 2     decisions, you should consider all of the evidence about

 3     the statement, including the circumstances under which

 4     the statement may have been made and any facts or

 5     circumstances tending to corroborate or contradict the

 6     version of events described in the statement.

 7                  The burden is always on the government to

 8     prove guilt beyond a reasonable doubt.              This burden

 9     never shifts to a defendant.           The law does not impose

10     upon a defendant in a criminal case the burden or duty

11     of calling any witnesses or producing any evidence.

12                  The law does not compel a defendant in a

13     criminal case to take the witness stand and to testify.

14     No presumption of guilt may be raised and no inference

15     of any kind may be drawn from the fact that a defendant

16     does not testify, because the law does not impose upon a

17     defendant in a criminal case the burden or duty of

18     calling any witnesses or producing any evidence.

19                  If, after a careful and impartial

20     consideration of the evidence in this case, you have a

21     reasonable doubt as to whether the defendant is guilty

22     of any charge, you must find the defendant not guilty on

23     that charge.      If you view the evidence in this case as

24     reasonably permitting two conclusions -- one consistent

25     with innocence, the other consistent with guilt -- you
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 51 of 66

                                                                               51

 1     must adopt the conclusion that is consistent with

 2     innocence.

 3                  You must never find a defendant guilty based

 4     on a mere suspicion, conjecture, or guess.                Rather, you

 5     must decide the case on the evidence that is before you

 6     and the reasonable inferences that can be drawn

 7     therefrom.

 8                  The indictment charges that the offenses --

 9     the offense at issue was committed on or about a certain

10     date.    The proof need not establish with certainty the

11     exact date of the alleged offense when the term "on or

12     about" is used, for, in such instance, it is sufficient

13     if the evidence establishes beyond a reasonable doubt

14     that the offense charged was committed on a date

15     reasonably near the date alleged; that is, a date

16     reasonably close in time to the date upon which the

17     offense is alleged to have occurred.

18                  The defendant has been charged with a

19     violation of 18 U.S.C. Section 2423(a), which makes it a

20     crime for a person to knowingly transport an individual

21     who has not attained the age of 18 years in interstate

22     commerce with the intention that the individual engage

23     in any sexual activity for which any person can be

24     charged with a criminal offense.

25                  In order for the defendant to be found guilty
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 52 of 66

                                                                                  52

 1     on this charge, the United States must prove each of the

 2     following elements beyond a reasonable doubt:

 3                  First, that the defendant knowingly

 4     transported Mackenzie Harvey in interstate commerce;

 5                  Second, at the time of the transportation,

 6     Harvey was under the age of 18 years; and

 7                  Third, at the time of the transportation, the

 8     defendant intended that Harvey would engage in sexual

 9     activity for which any person could be successfully

10     prosecuted under Vermont law.

11                  I instruct you that a person is transported in

12     interstate commerce if the person is transported between

13     New Hampshire and Vermont.

14                  Sexual activity for purposes of this case is

15     contact between the penis and vulva that involves

16     penetration, however slight, contact between the mouth

17     and the penis, and contact between the mouth and the

18     vulva.

19                  Engaging in a sexual act with a child who is

20     under the age of 16 is a crime in Vermont regardless of

21     whether the child consents to the sexual act.                   A sexual

22     act, under Vermont law, means conduct between persons

23     consisting of contact between the penis and vulva, the

24     mouth and the penis, and the mouth and the vulva.

25                  Because it would not be a crime under Vermont
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 53 of 66

                                                                              53

 1     law for the defendant to engage in sexual activity with

 2     Harvey unless at the time she was under 16, you may not

 3     find the defendant guilty unless the government proves

 4     beyond a reasonable doubt that Mackenzie Harvey was

 5     under 16 when the defendant transported her from

 6     New Hampshire to Vermont.

 7                  A defendant acts with an intention that a

 8     person will engage in sexual activity for which any

 9     person could be prosecuted if he acts voluntarily and

10     with the specific intention that the person transported

11     will engage in sexual activity for which any person

12     could be prosecuted.

13                  The United States does not need to prove that

14     the defendant's sole reason for transporting Mackenzie

15     Harvey from New Hampshire to Vermont was for the purpose

16     that she would engage in sexual activity.               A person may

17     have several different purposes or motives for such

18     transportation.       The government must prove beyond a

19     reasonable doubt, however, that at least one of the

20     defendant's substantial motivations was for Mackenzie to

21     engage in illegal sexual activity.

22                  The principles of law set forth in these

23     instructions are intended to guide you in reaching a

24     fair and just result in this case which is important to

25     all of the parties.        You are to exercise your judgment
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 54 of 66

                                                                              54

 1     and common sense without prejudice, without sympathy,

 2     but with honesty and understanding.

 3                  You should be conscientious in your

 4     determination of a just result in this case because that

 5     is your highest duty as officers of the court.                  Remember

 6     also that the question before you can never be: will the

 7     government win or lose this case?             The government always

 8     wins when justice is done, regardless of whether the

 9     verdict be guilty or not guilty.

10                  When you've considered and weighed all the

11     evidence, you must make one of the following findings:

12                  If you have a reasonable doubt as to whether

13     the government has proved any one or more of the

14     essential elements of the crime charged, it is your duty

15     to find the defendant not guilty.

16                  If you find that the defendant has proved all

17     of the essential elements of the crime charged beyond a

18     reasonable doubt, then you may find the defendant

19     guilty.

20                  The punishment provided by law for the

21     offense charged in the indictment is exclusively my

22     responsibility and you should -- and should never be

23     considered by you in any way at arriving at your --

24     arriving at an impartial verdict.

25                  When you retire, you should elect one member
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 55 of 66

                                                                            55

 1     of your jury as the foreperson.            That individual will

 2     act very much like a chairman of a committee, seeing to

 3     it that the deliberations are conducted in an orderly

 4     fashion and that each juror has a full and fair

 5     opportunity to express his or her views, positions, and

 6     arguments on the evidence and on the law.

 7                  The verdict must represent the considered

 8     judgment of each juror.          Your verdict must be unanimous

 9     as to each count.        In this case, there's only one count.

10                  It is your duty as jurors to consult with one

11     another and to deliberate with a view to reaching an

12     agreement, if you can do so without violence to

13     individual judgment.         Each of you must decide the case

14     for yourself, but do so only after an impartial

15     consideration of the evidence in the case with your

16     fellow jurors.

17                  In the course of your deliberations, do not

18     hesitate to reexamine your own views and to change your

19     position if convinced it is erroneous.              But do not

20     surrender your honest conviction as to the weight or

21     effect of the evidence solely because of the opinion of

22     your fellow jurors or merely for the purpose of

23     returning a verdict.

24                  Remember at all times you're not partisans,

25     you're judges, judges of the facts.             Your sole interest
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 56 of 66

                                                                             56

 1     is to seek the truth from the evidence in the case.

 2                  If during your deliberations it becomes

 3     necessary to communicate with me, you may do so only in

 4     writing, signed by a -- the foreperson or one or more

 5     members of the jury.         Give that note to the marshal and

 6     he or she will bring it to my attention.               No member of

 7     the jury should ever attempt to communicate with me

 8     except by a signed writing, and I will communicate with

 9     you on anything concerning the case either in writing or

10     orally in the courtroom.

11                  Remember you're not to tell anyone, including

12     me, how the jury stands, numerically or otherwise, on

13     the matters you are deciding until you have reached a

14     unanimous verdict or have been discharged.

15                  Nothing said in these instructions is intended

16     to suggest or convey in any way or manner what your

17     verdict should be.        The verdict is your sole and

18     exclusive duty and responsibility.

19                  When you've reached -- arrived at a verdict,

20     notify the marshal and you will be returned to the

21     courtroom where the foreperson will render the verdict

22     orally.

23                  Does counsel need to see me with respect to

24     any additional instructions?

25                  MS. GRAHAM:      No, your Honor.
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 57 of 66

                                                                           57

 1                  MR. SAXE:     No, your Honor.

 2                  MR. AFRAME:      No, your Honor.

 3                  THE COURT:      All right.     So we will recess and

 4     be -- those exhibits that have been introduced into

 5     evidence will be brought in to you, along with a copy of

 6     my written charge and the verdict form and you're free

 7     to select your foreperson and begin your deliberations.

 8                  I'm going to direct the clerk to administer

 9     the oath to the court security officer.

10                  THE CLERK:      Please raise your right hand.

11                      (Court security officer sworn.)

12                  THE COURT SECURITY OFFICER:           Yes, I do.

13                  THE COURT:      All right.     Anything else before

14     we recess?

15                  THE JUROR:      I have a question.

16                  THE COURT:      Let me -- let me ask, is it a

17     question about the law or what you're doing as a --

18                  THE JUROR:      What we're doing as jurors.

19                  THE COURT:      All right.     What I suggest you do

20     is when you recess, write it down and sign it and submit

21     it.   And I will evaluate what -- what to do after

22     getting your instruction because I -- I'm a little

23     concerned about us having a -- a dialogue about that.

24     I'd rather see the -- your question written out in

25     writing.     All right?      Is that okay with you?
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 58 of 66

                                                                              58

 1                  THE JUROR:      That's fine.       Thank you.

 2                  THE COURT:      All right.       So let's -- we'll

 3     recess and when the juror has the written question, I'll

 4     review it with the parties.           Okay?

 5                  THE CLERK:      All rise.

 6                  Oh, your Honor, excuse the alternates?

 7                  THE COURT:      Thank you.       The clerk will advise

 8     me I -- you two folks stay right here.              Just have a seat

 9     there.    The rest of you can go in.

10                                (Jury excused.)

11                  THE COURT:      These are -- the last two are the

12     alternates, right?

13                  THE CLERK:      Yes.

14                  THE COURT:      All right.

15                  So you may know that juries traditionally

16     consist of 12 people.         You may have counted and seen

17     that there were 14 people.           You were the last two

18     people.     You were the alternates.          Our practice is not

19     to instruct people on whether they're alternates or not

20     until the very end of the case.

21                  Because we have 12 -- the 12 original jurors

22     are able to deliberate, I'm going to excuse you now from

23     further participation in the case with the thanks of the

24     Court.

25                  You -- your presence here was necessary.             In
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 59 of 66

                                                                             59

 1     my experience, we lose jurors in the middle of trial and

 2     if we lost a juror in the middle of trial and we didn't

 3     have an alternate, we'd have to go back and do the whole

 4     process over.       So we bring in extra jurors for that

 5     purpose.

 6                  What I would ask you to do, though, is I'm not

 7     ready to release you from your oath yet.               I'm going to

 8     excuse you.      You can go back in the jury deliberation

 9     room, tell the other jurors that you're -- you're

10     alternates that are being excused and say goodbye, but

11     don't discuss the case with them in any way.

12                  Surrender your notebooks, gather your things,

13     and you can leave, but don't discuss the case with

14     anyone else yet.       Don't expose yourself to any

15     discussions of the case in the media, don't do anything

16     other than what I've instructed you to do up to now

17     because if we were to lose one of the jurors before the

18     end of deliberations, I might have to bring one of you

19     back.    All right?

20                  And as soon as the jury has reached a verdict

21     and the jury has been discharged, the clerk will tell

22     you and you are then released from your oath and you're

23     free to do anything that you want to do with respect to

24     the case.     But until you hear from the juror -- the --

25     excuse me, my deputy, you are still bound by your oath
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 60 of 66

                                                                              60

 1     as a juror.

 2                  And, again, thank you so much for your

 3     service.     I know it's a sacrifice and I really do

 4     appreciate it.       So thank you and you're excused.

 5                  All right.

 6                  Thank you, Vinny.

 7                        (Alternate jurors excused.)

 8                  THE COURT:      So traditionally I give a -- a

 9     copy of the indictment to the jury.             Many judges don't

10     do that.     We would need to do a redacted indictment with

11     just one count here.

12                  Do you -- do the parties have a view about

13     whether they would like a redacted copy of the

14     indictment to be submitted?

15                  MR. SAXE:     Will they be able to tell from that

16     that at some point there had been other counts?

17                  THE COURT:      No.     We would redact it so it

18     would just have the one count.

19                  MR. AFRAME:      We have no need to submit that

20     unless you want to submit it.

21                  MR. SAXE:     No, I don't.

22                  THE COURT:      Okay.     I would do whatever -- if

23     the defendant wanted it, I would do it.               If not, I -- I

24     have not prepared a redacted indictment.               It would take

25     30 seconds to do it.         But I do know in consulting with
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 61 of 66

                                                                          61

 1     colleagues that it's not a routine matter for the

 2     indictment to be submitted to the jury.

 3                  MR. SAXE:     We're not requesting that.

 4                  THE COURT:      Okay.

 5                  MR. AFRAME:      We're not either.

 6                  THE COURT:      All right.     And I'll just say to

 7     those people who are interns working with the court, if

 8     you want to come up to my chambers, I'm happy to talk

 9     with you about the case and answer any questions that

10     you have, but only interns who are working with the

11     court.    Okay?     Thank you.

12           (Recess taken from 10:19 a.m. until 12:59 p.m.)

13                  THE CLERK:      The Court understands that the

14     jury has reached a verdict.

15                  Would the foreperson please stand?             The

16     foreperson, please stand and hand your verdict over to

17     the court security officer.

18                  Will the defendant please stand?

19                  In the matter of the United States of

20     America versus Kurt Carpentino, criminal case number

21     17-cr-157-1-PB, the verdict reads as follows:

22                  We, the jury, find the defendant, Kurt

23     Carpentino, guilty as to Count 4 of the indictment dated

24     June 11, 2018, and signed by the foreperson.

25                  THE COURT:      Does the defendant wish to have
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 62 of 66

                                                                       62

 1     the jury polled?

 2                  MR. SAXE:     Yes, your Honor.

 3                  THE COURT:      All right.

 4                  So, members of the jury, what I'm going to do

 5     is I'm going to ask you each individually, I apologize

 6     I'll point to help make this clear, and I'll call you 1,

 7     2, 3, 4, and I'm going to ask you, was that your

 8     verdict.     So if your verdict was guilty, you should

 9     answer yes; and if it was not your verdict, you should

10     answer no.      All right?

11                  So juror number 1, was that your verdict?

12                  THE JUROR:      Yes.

13                  THE COURT:      Juror number 2, was that your

14     verdict?

15                  THE JUROR:      Yes.

16                  THE COURT:      Juror number 3, was that your

17     verdict?

18                  THE JUROR:      Yes.

19                  THE COURT:      Juror number 4, was that your

20     verdict?

21                  THE JUROR:      Yes.

22                  THE COURT:      Juror number 5, was that your

23     verdict?

24                  THE JUROR:      Yes.

25                  THE COURT:      Juror number 6, was that your
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 63 of 66

                                                                              63

 1     verdict?

 2                  THE JUROR:      Yes, sir.

 3                  THE COURT:      Juror number 7, was that your

 4     verdict?

 5                  THE JUROR:      Yes.

 6                  THE COURT:      Juror number 8, was that your

 7     verdict?

 8                  THE JUROR:      Yes.

 9                  THE COURT:      Juror number 9, was that your

10     verdict?

11                  THE JUROR:      Yes.

12                  THE COURT:      Juror number 10, was that your

13     verdict?

14                  THE JUROR:      Yes.

15                  THE COURT:      Juror number 11, was that your

16     verdict?

17                  THE JUROR:      Yes.

18                  THE COURT:      Juror number 12, was that your

19     verdict?

20                  THE JUROR:      Yes.

21                  THE COURT:      All right.     Thank you.      You can be

22     seated, sir.

23                  On behalf of everybody, I want to thank you.

24     It is -- it is never an easy thing to be asked to pass

25     judgment on another person.           It's a challenge.         It's
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 64 of 66

                                                                            64

 1     stressful.      And I recognize that.         And I appreciate your

 2     service.     And on behalf of everybody here, I want to

 3     thank you.

 4                  I'm going to excuse you now.           I'd ask you if

 5     you'd remain in the jury deliberation room for a short

 6     time.    I want to finish some business here and then I'd

 7     like to come in and thank you individually and answer

 8     any questions you may have.           So if you could just wait

 9     for me in the jury deliberation room.

10                  You are now charged and free from your oath.

11     You can say anything to anybody you want about your

12     deliberations.       Okay?

13                  THE CLERK:       All rise for the jury.

14                                  (Jury excused.)

15                  THE CLERK:       Please be seated.

16                  THE COURT:       The defendant is in custody.      I

17     see no reason to change his custody status.

18                  Do we have a date for sentencing yet?

19                  THE CLERK:       September 19th at 10:00 a.m.

20                  THE COURT:       The defendant will be sentenced

21     September 19th at 10:00 a.m.           Parties should consult

22     local rules for other dates bearing on the sentencing

23     process.

24                  Is there anything else that either of you

25     needs from me today?
     Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 65 of 66

                                                                          65

 1                  MR. AFRAME:      No.

 2                  MS. GRAHAM:      No, your Honor.

 3                  THE COURT:      All right.     Thank you.      That

 4     concludes this proceeding.

 5                  (Proceedings concluded at 1:03 p.m.)

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 1:17-cr-00157-PB Document 108 Filed 11/14/18 Page 66 of 66

                                                                  66

                       C E R T I F I C A T E



               I, Liza W. Dubois, do hereby certify that

  the foregoing transcript is a true and accurate

  transcription of the within proceedings, to the best of

  my knowledge, skill, ability and belief.




  Submitted: 11/9/18               /s/ Liza W. Dubois
                                   LIZA W. DUBOIS, RMR, CRR
